Citation Nr: 0737088	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip arthritis 
(right hip disorder).

2.  Whether new and material evidence exists to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946, and from November 1950 to October 1952.  The veteran's 
record also indicates reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and August 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In March 2003, the veteran was denied service connection for 
bilateral hearing loss, and that decision became final since 
no timely appeal in the matter was filed.


FINDINGS OF FACT

1.  The evidence added to the record since the March 2003 
rating decision is not duplicative or cumulative of evidence 
previously of record, and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.

2.  The evidence is in equipoise as to whether the veteran 
developed hearing loss as a result of in-service acoustic 
trauma. 

3.  The evidence preponderates against finding that a right 
hip disorder is related to service, and there is no competent 
evidence of compensably disabling right hip arthritis within 
a year of separation from either period of active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  Resolving reasonable doubt in the veteran's favor, 
hearing loss was incurred during service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2007). 

3.  A right hip disorder was not incurred or aggravated in 
service, and arthritis of the right hip may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June and July 
2003, April 2004, June 2005, and March 2006 correspondence, 
and the November 2003 statement of the case (SOC), of the 
information and evidence needed to substantiate and complete 
the pertinent claims therein addressed.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decisions, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the right hip disorder.  
As will be discussed below, however, the veteran's service 
medical records are negative for any pertinent complaints, 
treatment, or diagnoses, and there is no post-service 
evidence of a right hip disorder until over 35 years after 
active duty service.  In the absence of this evidence, 
referral of this case for a VA opinion as to whether a right 
hip disorder originated in service or within one year thereof 
would in essence place the reviewing physician in the role of 
a fact finder.  This is the Board's responsibility.  
Additionally, there is no medical opinion evidence of record 
non-speculatively linking the veteran's right hip disorder to 
injuries incurred or aggravated in service.  Accordingly, 
remanding the case to obtain a medical opinion regarding 
whether a right hip disability is etiologically related to 
service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

The Law of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he has such disability, and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disorder is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disorder was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v.  Brown, 
5 Vet. App. 155, 158 (1993).  Arthritis and a sensorineural 
hearing loss if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  



Hearing Loss

The veteran contends that he has bilateral hearing loss as a 
result of military noise exposure during naval service in 
World War II.  As noted above, this claim has been the 
subject of a prior RO decision.  In March 2003, the claim was 
denied because the evidence of record at the time 
preponderated against a positive nexus between hearing loss 
and military service.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case since the RO's March 2003 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims file since the 2003 
denial.  In this regard, this evidence includes, for the 
first time, positive nexus opinions.  A February 2005 letter 
from Scott D. Meredith, M.D., a private physician, and a 
January 2005 letter from the Chief of Audiology at the Womack 
Army Medical Center, Fort Bragg, North Carolina, each state 
that the veteran's current hearing loss is likely due to in-
service acoustic trauma.  This evidence, added to the record 
since the March 2003 RO decision, is new.  Since the previous 
denial was substantially premised on a finding that the 
veteran's diagnosis was not linked to service, the new 
opinion evidence of a positive nexus tends to relate to an 
unestablished fact necessary to substantiate the claim.  
Hence, the additional evidence received is new and material.  
Therefore, the claim of entitlement to service connection for 
bilateral hearing loss is reopened.

Turning to the merits of the claim, the Board notes that for 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The record indicates that the ship aboard which the veteran 
served when he contends he incurred bilateral hearing loss, 
the U.S.S. McDermut, engaged in combat with the enemy during 
that period of time.  As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are for application in this matter.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

It is the veteran's primary contention that in-service 
acoustic trauma led to the post-service onset of hearing 
loss.  His inservice duties are noted to have included 
frequent exposure to noise from heavy weapons discharge and 
from his shipboard duties, specifically, working in close 
proximity to the ship's engines aboard the U.S.S. McDermut in 
the Pacific Theater of World War II.  Reportedly, ear 
protection devices were not used in service.

Service medical records for the veteran's two periods of 
active duty service are negative for complaints or findings 
of hearing loss.  

Service department records reveal that this Navy veteran's 
occupational specialty during the period of claimed 
incurrence was engineer's mate.  As well, the veteran has 
credibly described in-service noise exposure.  He likewise 
has credibly offered an account of his past medical history 
entailing his initial ear-related complaints as well as the 
circumstances of his post-service employment noise exposure, 
which involved work in the insurance and financial consulting 
fields and no exposure to an acoustic environment such as he 
had experienced in service. 

Post-service medical data includes private physician's 
records from Dr. Meredith, who stated in February 2005 that 
physical examination was consistent with likely hearing loss 
to a significant degree due to military noise exposure.  The 
diagnosis was moderate-to-severe sensorineural hearing loss.  
Additionally, the Chief of Audiology at the Womack Army 
Medical Center, Fort Bragg, North Carolina, opined in January 
2005 that bilateral sensorineural hearing loss was most 
likely incurred during active duty service in the U.S. Navy 
in World War II.  The Army audiologist stated that the 
veteran, a military retiree, had been cared for by that 
particular clinic at Ft. Bragg for several years, and that he 
had also worn binaural hearing aids for almost 20 years.  The 
Army audiologist underscored the fact that while service 
records supported the veteran's in-service unprotected 
experience of acoustic trauma, his post-service employment 
included no significant noise exposure.

VA audiology examinations were performed in February 2003 and 
February 2005, with findings therefrom identifying hearing 
loss meeting the requirements of 38 C.F.R. § 3.385.  The 
examiners who reviewed the audiograms concluded, however, 
that it did not appear likely that hearing loss was related 
to military service.  While neither examiner was able 
specifically to isolate the primary cause of any hearing 
loss, the February 2005 VA audiologist suggested a metabolic 
or hereditary etiology, and also intimated age and recent 
heart surgery as factors.

Additionally, the Board notes the presence in the record of 
opinions from Dr. Meredith in March 2004, and Calhoun D. 
Cunningham III, M.D., in March 2004, neither of which 
described the etiology of the veteran's hearing loss with any 
degree of certainty.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

There are conflicting opinions addressing the etiology of the 
veteran's claimed hearing loss.  Upon reviewing this 
evidence, however, the Board finds after considering the 
nature of the veteran's service, and weighing the February 
2005 opinion of Dr. Meredith and the opinions of the Army 
audiologist and VA examiners, that the evidence is in 
equipoise as to whether the appellant's current hearing loss 
is causally related to his service.  A claim for VA benefits 
must be granted unless a preponderance of the evidence of 
record weighs against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board concludes that a hearing loss was incurred 
in service.  Therefore, service connection for hearing loss 
is granted. 

Right Hip Disorder 

The veteran claims entitlement to service connection for a 
right hip disorder.  The RO denied service connection because 
it found that this disorder is unrelated to his military 
service.  The Board agrees.

Service medical records are devoid of evidence of complaints 
or treatment for a right hip disorder.

Post-service, there is no evidence of arthritis of the right 
hip within one year of separation from service in either 1946 
or in 1952, after his second period of active duty.

There is no evidence of record of a right hip disability 
until February 1988, when a treatment record from Donald B. 
Reibel, M.D., a private physician, refers to a bilateral hip 
problem.  Treatment reports from the Raleigh Orthopaedic 
Clinic, P.A., Raleigh, North Carolina, show that a right 
total hip replacement was performed in November 2002.  There 
is, however, no continuity of symptomatology of the veteran's 
right hip disorder for over 35 years after his second and 
final discharge from active duty in 1952.

A November 2004 letter from Bradley K. Vaughn, M.D., 
attributes the veteran's hip replacement to arthritis, and 
states that it is "possible" that an in-service injury had 
contributed to the degenerative changes in his hip.  There is 
no evidence, however, that Dr. Vaughn reviewed the veteran's 
claims file, to include service medical records.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) held in Bostain, quoting Obert, that a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical 
nexus.  See also Warren (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak ("may 
or may not" language by physician is too speculative).  
Hence, Dr. Vaughn's November 2004 letter does not give a 
positive nexus opinion.  No other opinion evidence of record 
supports the veteran's contention as to this issue on appeal.

Furthermore, no clinician has found evidence of a compensably 
disabling right hip arthritis within one year of discharge 
from either period of active duty.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for a right hip 
disorder.  As such, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

In reaching this decision the Board considered the 
appellant's personal opinion that this disorder is related to 
his military service.  The appellant, however, as a lay 
person untrained in the field of medicine is not competent to 
offer a medical opinion addressing the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim. 




ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and entitlement to service 
connection for bilateral hearing loss is established.

Entitlement to service connection for a right hip disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


